DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (2/10/21 Remarks: page 8, line 6 – page 10, line 4) concerning the rejection of claims 1-10, 12-16, & 18-20 under 35 USC §103 have been fully considered but they are not persuasive.
Re claim 1, Applicant argues (2/10/21 Remarks: page 8, line 1 – page 9, line 19, particularly page 9, lines 12-19) that the art of record teaches the adjustment only of a particular color region as opposed to the adjustment only of a specific single color.
However, the claim language does not appear to define the recited enhancement of a “selected color” in such a way as to limit it to enhancement of only an exact color value exclusive of any similar colors in a color region.
Also, Examiner notes that Applicant’s Specification does not appear to support the interpretation that the “color enhancement” applied to the “selected color” of the invention is limited to enhancement of only an exact color value. Instead, Applicant’s Specification repeatedly indicates that the recited 
“a tolerance may be used to determine that actual image colors slightly deviating, within the tolerance, from the exact selected color, are classified to belong to the selected color to be enhanced” (Specification paragraph 0025)
“the tolerance mentioned above may refer, for example, to allowed deviation from the exact hue value of the selected color.” (Specification paragraph 0026)
“the selected color is enhanced by color boost effect, by setting the selected color or hue, and similar color or hues within a tolerance determined automatically or by the user beforehand” (Specification paragraph 0042)
“determining, for each pixel of the digital image, whether it has a color sufficiently similar to the selected color, i.e. within the predetermined tolerance” (Specification paragraph 0043)
Re claims 12-13, Applicant argues (2/10/21 Remarks: page 9, lines 20-22) that claims 12-13 are allowable because they include recitations similar to those of claim 1.
Applicant’s arguments re claim 1 are addressed above.
Re claims 2-10, 14-16, & 18-20, Applicant argues that claims 2-10, 14-16, & 18-20 are allowable by virtue of their dependence from parent claims 1 & 13.
Applicant’s arguments re claims 1 & 13 are addressed above.
Claim Objections
Claim 21 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 20 and 21, each dependent from claim 13, each recite:
…wherein the single graphical user input tool is shown in response to obtaining the color selection command.
Claim 21 additionally recites:
…wherein the graphical color selection tool is shown before the single graphical user input tool…
However, the latter recitation is inherent given the former. The showing of the graphical user input tool in response to obtaining the color selection command requires that the color selection command is obtained before the graphical user input tool is shown. Since the color selection command is provided via the graphical color selection tool, the graphical color selection tool is necessarily shown before the color selection command is obtained (and thus before the single graphical user input tool is shown).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 & 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the color selection command” (claim 9, line 3; claim 20, line 11; claim 21, line 3) lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-16, & 18, insofar as claims 9-11 are understood, are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 9202433, cited in 6/28/18 Office Action) in view of Ogatsu (US 20040057614, cited in 6/5/20 .
Re claim 1, Webb discloses the elements of claim 1 (with the exceptions annotated “see below”):
Claim 1: An apparatus comprising
a processing unit (Webb column 30, lines 28-40, computer implementation) configured to
obtain initial image data of an initial digital image frame (Webb column 4, lines 25-37, receive initial image);
control a display (Webb Figures 1 & 3) to show thereon an initial digital image in accordance with the initial image data, and a single graphical user input tool allowing a user of the apparatus to input, via the single graphical user input tool, a color enhancement command for enhancing a selected color (Webb Abstract and Figures 1 & 3, slider tool) in accordance with a color of the initial digital image at a location of a pointer thereon (see below) without altering any other colors in the initial digital image (see below), the color enhancement command defining selection between color enhancement effects of increasing or decreasing (Note: This is a recitation in the alternative which is satisfied by a teaching of either alternative) colorfulness of the selected color and degree of the selected color enhancement effect (Webb Abstract; column 4, line 50 – column 5, line 34; Figure 1, selectively enhancing the saturation of selected color pixels in region 140, which includes the selected color);
obtain a color enhancement command input by the user via the single graphical user input tool (Webb Abstract and Figure 1, user input via slider tool); and
(Webb Abstract and Figure 1, produce modified images in accordance with user input).
Re claim 1, Webb does not disclose the recited alteration of a selected color with a general requirement that this is done without altering any other colors.
Ogatsu (Ogatsu paragraph 0006, changing one specific selected color while leaving other colors unaltered) discloses an operation of modifying a selected color while specifically leaving colors other than the selected color unaltered.
Webb and Ogatsu are combinable because they are from the field of image color adjustment.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to adjust only the selected colors of Webb and no others, as taught by Ogatsu.
The suggestion/motivation for doing so would have been to avoid extraneous modification of an image other than the specific modification intended by the operator.
Re claim 1, Webb does not disclose the recited selection of a color of the initial digital image at a location of a pointer thereon.
(Fearing Abstract, column 2, lines 27-35 & 48-56, Figure 1, color selection cursor) discloses selection of color of the initial digital image at a location of a cursor overlaid on the image.
Webb and Fearing are combinable because they are from the field of image color adjustment.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to adjust only the selected colors of Webb and no others, as taught by Ogatsu.
The suggestion/motivation for doing so would have been to provide a graphic user interface for selecting a color to be processed.
Therefore, it would have been obvious to combine Webb with Ogatsu and Fearing to obtain the invention as specified in claim 1.
Applying these teachings to claims 2-10, 12-16, & 18, insofar as claims 9-11 are understood:
Claim 2: An apparatus as defined in claim 1 (see above), wherein the processing unit is configured to control the display to show the single graphical user input tool as allowing the user to input the color enhancement command as a single input element (Webb Abstract and Figure 1, slider tool).
Claim 3: An apparatus as defined in claim 2 (see above), wherein the single input element comprises a selection part and a degree determination part, the processing unit being configured to, for producing the enhanced image data, determine selection between increasing colorfulness of the selected color and decreasing colorfulness of one or more colors different from the selected color in accordance with the selection part (Webb Abstract; column 7, line 35 – column 8, line 2; Figure 3, selection of positive or negative de-saturation effect), and degree of the selected color enhancement effect in accordance with the degree determination part (Webb Abstract; column 7, line 35 – column 8, line 2; Figure 3, selection of effect degree by slider position).
Claim 4: An apparatus as defined in claim 3 (see above), wherein the processing unit is configured to control the display to show the single graphical user input tool as comprising a text input field allowing the user to input the single input element as text (Webb column 21, lines 23-28, option of user input via keyboard, a text-field entry device).
Claim 5: An apparatus as defined in claim 4 (see above), wherein the selection part comprises a sign, and the degree determination part comprises a number (Webb Abstract; column 7, line 35 – column 8, line 2; Figure 3, selection of positive or negative de-saturation effect on a scale from 0 to 1.0 for the former or 0 to -1.0 for the latter).
Claim 6: An apparatus as defined in claim 3 (see above), wherein the processing unit is configured to control the display to show the single graphical user input tool as comprising an input field having a first input (Webb Abstract; column 7, line 35 – column 8, line 2; Figure 3, selection of positive or negative de-saturation effect by slider position on one of two scales from 0 to 1.0 for the former or 0 to -1.0 for the latter), and the degree determination part being defined by internal location of the selected position within the first input field area or within the second input field area (Webb Abstract; column 7, line 35 – column 8, line 2; Figure 3, selection of degree of positive or negative de-saturation effect by slider position on one of two scales from 0 to 1.0 for the former or 0 to -1.0 for the latter), respectively.
Claim 7: An apparatus as defined in claim 6 (see above), wherein the input field comprises a scale and the processing unit is configured to control the display to show the single graphical user input tool as comprising a sliding pointer slidable by the user along the scale (Webb Abstract and Figures 1 & 3, slider tool).
Claim 8: An apparatus as defined in claim 6 (see above), wherein the input field comprises a scale and the processing unit is configured to control the display to show the single graphical user input tool as comprising a rotating arm rotatable by the user to select a position on the scale (Webb Figure 2, rotating arm 235).
Claim 9: An apparatus as defined in claim 1 (see above), wherein the processing unit is further configured to
(Fearing Abstract, column 2, lines 27-35 & 48-56, Figure 1, color selection cursor); and
determine, for producing the enhanced image data, the selected color in accordance with the obtained color selection command (Fearing Abstract, column 2, lines 27-35 & 48-56, Figure 1, color selection cursor).
Claim 10: An apparatus as defined in claim 9 (see above), wherein the graphical color selection tool comprises a pointer movable by the user along the initial digital image, the processing unit being configured to determine the selected color in accordance with the color of the initial digital image at location of the pointer thereon (Fearing Abstract, column 2, lines 27-35 & 48-56, Figure 1, color selection cursor).
Claim 12: An apparatus comprising
a display (Webb Figures 1 & 3); and
a processing unit (Webb column 30, lines 28-40, computer implementation) configured to
control the display to show thereon a digital image, and graphical user interface comprising a slider movable by a user of the apparatus on a scale representing numerical values from a negative limit value to a positive limit value, the position of the slider on the scale defining a selection of a numerical value between the negative and positive limit values (Webb Abstract; column 7, line 35 – column 8, line 2; Figure 3, selection of positive or negative de-saturation effect on a scale from 0 to 1.0 for the former or 0 to -1.0 for the latter);
(Fearing Abstract, column 2, lines 27-35 & 48-56, Figure 1, color selection cursor);
obtain a color enhancement command comprising a selected numerical value defined by the user by positioning the slider (Webb Abstract; column 7, line 35 – column 8, line 2; Figure 3, selection of degree of positive or negative de-saturation effect by slider position on one of two scales from 0 to 1.0 for the former or 0 to -1.0 for the latter);
determine, in accordance with a sign of the selected numerical value, a selection between color enhancement effects of increasing or decreasing (Note: This is a recitation in the alternative which is satisfied by a teaching of either alternative) colorfulness of a color selected with the graphical color selection tool without altering colorfulness of any other colors in the digital image (Webb Abstract; column 4, line 50 – column 5, line 34; and Figures 1 & 3, different colored regions 140 & 145, color region 140 includes a selected color, see below re performing this alteration without alteration to other colors);
determine, in accordance with an absolute value of the selected numerical value, degree of color enhancement effect (Webb Abstract; column 7, line 35 – column 8, line 2; Figure 3, selection of degree of positive or negative de-saturation effect by slider distance from zero on one of two scales from 0 to 1.0 for the former or 0 to -1.0 for the latter); and
apply a color enhancement effect to the digital image in accordance with the determined selection between (Note: This is a recitation in the alternative which is satisfied by a teaching of either alternative) colorfulness of the selected color (Webb Figure 1, digital images modified in accordance with determined selection) without altering colorfulness of any other colors in the digital image (Ogatsu paragraph 0006, changing one specific selected color while leaving other colors unaltered).
Claim 13: A method comprising
automatically obtaining initial image data of an initial digital image frame (Webb column 4, lines 25-37, receive initial image);
automatically controlling a display (Webb Figures 1 & 3) to show thereon an initial digital image in accordance with the initial image data;
automatically controlling the display to show a graphical color selection tool comprising a pointer movable by a user along the digital image (Fearing Abstract, column 2, lines 27-35 & 48-56, Figure 1, color selection cursor);
determining the selected color in accordance with the color of the initial digital image at location of the pointer thereon (Fearing Abstract, column 2, lines 27-35 & 48-56, Figure 1, color selection cursor);
automatically controlling the display to show a single graphical user input tool allowing the user of the apparatus to input, via the single graphical user input tool, a color enhancement command for enhancing the selected color in the initial digital image without altering any other colors in the initial digital image (Webb Abstract; column 4, line 50 – column 5, line 34; and Figures 1 & 3, different colored regions 140 & 145, color region 140 includes a selected color; Ogatsu paragraph 0006, changing one specific selected color while leaving other colors unaltered)), the color enhancement command defining selection between color enhancement effects of increasing or decreasing (Note: This is a recitation in the alternative which is satisfied by a teaching of either alternative) colorfulness of the selected color and degree of the selected color enhancement effect (Webb Abstract; column 7, line 35 – column 8, line 2; Figure 3, selection of effect degree by slider position); and
automatically producing enhanced image data enhanced, in comparison to the initial image data, for the selected color, in accordance with the color enhancement command (Webb Figure 1, digital images modified in accordance with determined selection).
Claim 14: A method as defined in claim 13 (see above), wherein the display is automatically controlled to show the single graphical user input tool as allowing the user to input the color enhancement command as a single input element(Webb Abstract and Figure 1, slider tool).
Claim 15: A method as defined in claim 14 (see above), wherein the single input element comprises a selection part and a degree determination part, the method comprising, for producing the enhanced image data, determining selection between increasing colorfulness of the selected color and decreasing colorfulness of one or more colors different from the selected color in accordance with the selection part (Webb Abstract; column 7, line 35 – column 8, line 2; Figure 3, selection of positive or negative de-saturation effect), and degree of the selected color enhancement effect in accordance with the degree determination part (Webb Abstract; column 7, line 35 – column 8, line 2; Figure 3, selection of effect degree by slider position).
Claim 16: A method as defined in claim 15 (see above), wherein the display is automatically controlled to show the single graphical user input tool as comprising a text input field allowing the user to input the single input element as text (Webb column 21, lines 23-28, option of user input via keyboard, a text-field entry device).
Claim 18: A method as defined in claim 13 (see above), wherein the selected color is a specific color (Ogatsu paragraph 0006, specific selected color).
Re claim 11, Webb discloses the display of one graphical command selection tool prior to showing another graphical command selection tool, the latter being displayed in response to a command entered via the former (Webb column 26, lines 26-33 & 49-51; column 27, lines 19-44; column 28, lines 18-25, selection of a command from one graphical menu leading to display of a different graphical menu enabling selection of other commands).
Webb does not disclose expressly the specific choice of a graphical color selection tool as the menu into which a color selection command is entered, followed by the display of a graphical user input tool.
The choice of one specific type of graphical menu in an arrangement for entering a command in one graphical menu and displaying another graphical menu in response would be an example of selection among equivalents.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Therefore, it would have been obvious to select this particular type of graphical menu in the graphical menu arrangement of Webb to obtain the invention as specified in claim 11.
Claim 11: An apparatus as defined in claim 9 (see above), wherein the processing unit is configured to control the display to show the graphical color selection tool before showing the single graphical user input tool, and to show the single graphical user input tool in response to obtaining the color selection command (Webb column 26, lines 26-33 & 49-51; column 27, lines 19-44; column 28, lines 18-25, selection of a command from one graphical menu leading to display of a different graphical menu enabling selection of other commands, see above obviousness rationale re specific graphical user interface menu type).
Applying these teachings to claims 19-21, insofar as claims 20-21 are understood:
Claim 19: A method as defined in claim 18 (see above), wherein the graphic color selection tool is shown before the single graphical user input tool (Webb column 26, lines 26-33 & 49-51; column 27, lines 19-44; column 28, lines 18-25, selection of a command from one graphical menu leading to display of a different graphical menu enabling selection of other commands, see above obviousness rationale re specific graphical user interface menu type).
Claim 20: A method as defined in claim 13 (see above), wherein the single graphical user input tool is shown in response to obtaining the color selection command (Webb column 26, lines 26-33 & 49-51; column 27, lines 19-44; column 28, lines 18-25, selection of a command from one graphical menu leading to display of a different graphical menu enabling selection of other commands, see above obviousness rationale re specific graphical user interface menu type).
Claim 21: A method as defined in claim 13 (see above), wherein the graphical color selection tool is shown before showing the single graphical user input tool, and wherein the single graphical user input tool is shown in response to obtaining the color selection command (Webb column 26, lines 26-33 & 49-51; column 27, lines 19-44; column 28, lines 18-25, selection of a command from one graphical menu leading to display of a different graphical menu enabling selection of other commands, see above obviousness rationale re specific graphical user interface menu type).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663